ON APPELLANT’S motion for rehearing.
DAVIDSON, Judge.
Appellant urges that he was, in fact, not guilty of unlawfully transporting the whisky, as charged, and that he had a good and sufficient defense to the accusation against him because he had purchased the whisky in Dallas, where the sale of whisky was legal, and was, when apprehended, transporting the whisky to his home in Fannin County for his own use and not for the purpose of sale, as provided by Sec. 1 of Art. 666-23a, P. C. and construed in Walter v. State, 144 Tex. Cr. R. 335, 163 S. W. (2d) 203.
We note that upon the hearing of the motion for new trial, appellant testified that he had purchased the whisky — some for himself and some as an accommodation to others, and was transporting it for that purpose at the time he was arrested.
The provisions of Sec. 1 of Art. 666-23a, P. C. extend no further than to authorize the purchase and transportation for “own consumption.” The statute does not extend to and cover transportation as an accommodation to or for others.
Appellant, by his own admission, then, was unlawfully transporting some of the whisky at the time he was arrested.
*328The motion for rehearing is overruled.
Opinion approved by the Court.